DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12 and 24, drawn to “a microscope system comprising: an eyepiece; an objective that guides light from a sample to the eyepiece; a tube lens that is disposed on a light path between the eyepiece and the objective and forms an optical image of the sample on the basis of light therefrom; a projection apparatus that projects a projection image onto an image plane on which the optical image is formed; and a processor that performs processes, wherein the processes include: performing, for digital image data of the sample, at least one analysis process selected from a plurality of analysis processes, the performing the at least one analysis process .
Group II, claim(s) 13-23 and 25 drawn to a special technical feature in the form of  “generating projection image data representing the projection image on the basis of a diagnosis protocol selected from a plurality of diagnosis protocols, the projection image data corresponds to the selected diagnosis protocol”. Therefore claims 13-23, and 25 are classified as invention 2. Claims 23 and 25 have special technical features that corresponds to the special technical feature of claim 13 and are therefore classified as invention 2. Claims 23 and 25 are closely related to claim 13 and are therefore classified as invention 2. Further, claims 13-23, and 25 do not share any identical or corresponding technical features with any of the claims classified as invention I and claims 13-23, and 25 are not dependent on any of the claims classified as invention I. Finally, claims 14-23, and 25 are not substantially identical to or closely related to any of the claims classified as invention I. Therefore, claims 13-23, and 25 cannot be classified as invention I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie A Matt whose telephone number is (303)297-4255. The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARNIE A MATT/            Primary Examiner, Art Unit 2485